Exhibit 10.2

THIRD AMENDMENT TO REVOLVING LINE OF CREDIT AGREEMENT

THIRD AMENDMENT TO REVOLVING LINE OF CREDIT AGREEMENT is made and effective as
of November 1, 2007 (the “Effective Date”) by and between C-COR INCORPORATED
(“C-Cor”), BROADBAND CAPITAL CORPORATION (“Broadband” and, together with C-Cor,
collectively the “Borrower”), and CITIZENS BANK OF PENNSYLVANIA (the “Bank”).

WHEREAS, the Borrower and the Bank have entered into a certain Revolving Line of
Credit Agreement dated as of November 5, 2004 (as amended by a certain Amendment
to Revolving Line of Credit Agreement dated as of November 1, 2005, Second
Amendment to Revolving Line of Credit Agreement dated as of November 1, 2006 and
as otherwise amended, modified or supplemented from time to time, hereinafter
referred to as the “Loan Agreement”); and

WHEREAS, the Borrower and the Bank desire to further amend the Loan Agreement in
certain respects as hereinafter provided

NOW, THEREFORE, for good and valuable consideration the receipt and sufficiency
of which is hereby acknowledged and intending to be legally bound, the Bank and
the Borrower hereby agree as follows:

1. The Loan Agreement is hereby amended by deleting the definition of
“Commitment Period” therefrom in its entirety and substituting in lieu thereof
the following:

“Commitment Period: From the date hereof to but not including October 31, 2008”

2. Capitalized terms used herein which are not defined herein shall have the
meaning assigned to such terms in the Loan Agreement. Except as amended hereby,
all of the provisions of the Loan Agreement shall remain unchanged; shall
continue in full force and effect; and are hereby ratified and confirmed in all
respects. From and after the Effective Date all references in the Loan Agreement
to “this Agreement” (and all indirect references such as “herein”, “hereby”,
“hereunder”, and “hereof”) shall be deemed to refer to the Loan Agreement, as
amended by this Amendment.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, have
executed this Third Amendment to Revolving Line of Credit Agreement as of the
day and date first above written.

 

CITIZENS BANK OF PENNSYLVANIA

    C-COR INCORPORATED By:  

/s/ Joseph F. King

    By:  

/s/ WT Hanelly

Name:   Joseph F. King     Name:   WT Hanelly Title:   Senior Vice President    
Title:   CFO

BROADBAND CAPITAL CORPORATION

      By:  

/s/ George M. Savereno

      Name:   George M. Savereno       Title:   President      

 

2



--------------------------------------------------------------------------------

THIRD AMENDMENT TO REVOLVING LINE OF CREDIT NOTE

This THIRD AMENDMENT TO REVOLVING LINE OF CREDIT NOTE dated as of November 1,
2007 by and between C-COR INCORPORATED (“C-Cor”), BROADBAND CAPITAL CORPORATION
(“Broadband” and, together with C-Cor, collectively the “Borrower”), and
CITIZENS BANK OF PENNSYLVANIA (the “Bank”).

WHEREAS, the Borrower and the Bank have entered into a certain Revolving Line of
Credit Agreement dated as of November 5, 2004 (as amended, modified or
supplemented from time to time, hereinafter referred to as the “Loan
Agreement”); and

WHEREAS, pursuant to the Loan Agreement, the Borrower has made a certain
Revolving Line of Credit Note dated November 5, 2004 in favor of the Bank in the
original principal amount of $10,000,000 (as amended by a certain Amendment to
Revolving Line of Credit Note dated as of November 1, 2005, Second Amendment to
Revolving Line of Credit Note dated as of November 1, 2006 and as otherwise
amended, modified or supplemented from time to time, the “Note”); and

WHEREAS, the Borrower and the Bank desire to amend the Note in certain respects
as hereinafter provided

NOW, THEREFORE, for good and valuable consideration the receipt and sufficiency
of which is hereby acknowledged and intending to be legally bound, the Bank and
the Borrower hereby agree as follows:

1. The Note is hereby amended by deleting the reference to “November 3, 2007”
from the second sentence thereof and substituting in lieu thereof the following:

“October 31, 2008”

2. Capitalized terms used herein which are not defined herein shall have the
meaning assigned to such terms in the Note. Except as amended hereby, all of the
provisions of the Note shall remain unchanged; shall continue in full force and
effect; and are hereby ratified and confirmed in all respects. From and after
the Effective Date all references in the Note to “this Note” (and all indirect
references such as “herein”, “hereby”, “hereunder”, and “hereof”) shall be
deemed to refer to the Note, as amended by this Amendment.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, have
executed this Third Amendment to Revolving Line of Credit Note as of the day and
date first above written.

 

CITIZENS BANK OF PENNSYLVANIA     C-COR INCORPORATED By:  

/s/ Joseph F. King

    By:  

/s/ WT Hanelly

Name:   Joseph F. King     Name:   WT Hanelly Title:   Senior Vice President    
Title:   CFO BROADBAND CAPITAL CORPORATION       By:  

/s/ George M. Savereno

      Name:   George M. Savereno       Title:   President      

 

2